 327 NLRB No. 171NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Macmillan Publishing, Inc. and Union of Nee-dletrades, Industrial & Textile Employees,Midwest Region, AFLŒCIOŒCLC. Case 25ŒCAŒ26182October 30, 1998DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND HURTGENPursuant to a charge and amended charge filed onAugust 18 and September 3, 1998, respectively, theActing General Counsel of the National Labor Relations
Board issued a complaint and notice of hearing on Sep-tember 4, 1998, alleging that the Respondent has violatedSection 8(a)(5) and (1) of the National Labor Relations
Act by refusing the Union™s request to bargain and to
furnish necessary and relevant information following the
Union™s certification in Case 25ŒRCŒ9681.  (Official
notice is taken of the ﬁrecordﬂ in the representation pro-ceeding as defined in the Board™s Rules and Regulations,Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB343 (1982).)  The Respondent filed an answer with de-fenses admitting in part and denying in part the allega-tions in the complaint.On October 2, 1998, the Acting General Counsel fileda Motion to Strike Portions of Respondent™s Answer andMotion for Summary Judgment.  On October 6, 1998, the
Board issued an order transferring the proceeding to the
Board and a Notice to Show Cause why the motion
should not be granted.  The Respondent filed a response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.1Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal to bar-gain and to furnish information that is relevant and nec-essary to the Union™s role as bargaining representativebut attacks the validity of the certification of the Union
based on the Board™s action in conducting the second
election on which this certification is based and on the
Board™s unit determination in the underlying representa-tion proceeding.  The Respondent admits it has failed tobargain in good faith with the Union in order to test the
Union™s certification.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexamine                                                       1 Member Hurtgen did not participate in the underlying representa-tion case.  He agrees for institutional reasons with this decision becausethe Respondent has not raised any new matters in this proceeding.the decision made in the representation proceeding.  Wetherefore find that the Respondent has not raised any
representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).We also find that there are no issues warranting ahearing with respect to the Union™s request for informa-tion.  As set forth in the Acting General Counsel™s Mo-tion, in its letter dated July 10, 1998, the Union requestedthe Respondent to provide the following information:1. A list of current employees including theirnames, dates of hire, rates of pay, job classification,last known address, phone number, date of comple-tion of any probationary period, and Social Securitynumber;2. A copy of all current company personnel poli-cies, practices or procedures;3. A statement and description of all companypersonnel policies, practices or procedures otherthan those mentioned in Number 2 above;4. A copy of all company fringe benefit plans in-cluding pension, profit sharing, severance, stock in-centive, vacation, health and welfare, apprenticeship,training, legal services, child care or any other plans
which relate to the employees;5. Copies of all current job descriptions;6. Copies of any company wage or salary plans;7. Copies of all disciplinary notices, warnings orrecords of disciplinary personnel actions for the lastyear.8. A statement and description of all wage andsalary plans which are not provided under number 6above.The complaint alleges, and the Respondent™s answer admits.that the Union requested information that would be relevant
for bargaining and that it has refused to furnish the informa-tion. Accordingly, we grant the Motion for SummaryJudgment2 and will order the Respondent to bargain andto furnish the requested information.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a corporation,with an office and place of business in Indianapolis, In-diana, has been engaged in the business of the wholesaledistribution and sale of books and reference materials.During the 12-month period ending July 31, 1998, theRespondent, in conducting its business operations de-scribed above, purchased and received at its Indianapolis,                                                       2 Inasmuch as we have granted the General Counsel™s Motion forSummary Judgment, it is unnecessary to rule on the Motion to StrikePortions of the Respondent™s Answer. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2Indiana facility goods valued in excess of $50,000 di-rectly from points outside the State of Indiana.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act and that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESA.  The CertificationFollowing the second election held June 11, 1998, theUnion was certified on June 30, 1998, as the exclusivecollective-bargaining representative of the employees in
the following appropriate unit:All full-time and all regular part-time warehouse anddistribution center employees employed by the Re-spondent at its Northwest Boulevard and RockvilleRoad, Indianapolis, Indiana facilities, including em-ployees occupying the job classifications ofPicker/Packer, Stocker/Trucks and Supervisor, BUT
EXCLUDING all Order Management employees (in-cluding employees who occupy the classifications ofNew Title Coordinator, New Title Assistant, Proof of
Delivery Clerk, Sales Support Coordinator and Sales
Support Representative), all Customer Operations em-ployees (including employees who occupy the classifi-cations of 800 Line Representative and CustomerService Representative), all clerical employees, sales-persons, professional employees, guards and supervi-sors as defined in the Act.The Union continues to be the exclusive representative un-der Section 9(a) of the Act.B.  Refusal to BargainAbout July 10, 1998,3 the Union, by letter, has re-quested the Respondent to recognize and bargain and tofurnish information, and, since about July 10, 1998, and
more particularly by letter dated August 14, 1998, the
Respondent has failed and refused.  We find that this
refusal constitutes an unlawful refusal to bargain in vio-lation of Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy failing and refusing on and after July 10, 1998, tobargain with the Union as the exclusive collective-bargaining representative of employees in the appropriateunit and to furnish the Union requested information, theRespondent has engaged in unfair labor practices affect-                                                       3 The Respondent admits that by letter dated July 10, 1998, the Un-ion requested bargaining and that by letter dated August 14, 1998, it hasdeclined to bargain and to furnish information.  Although the Respon-dent claims that prior to August 14, 1998 ﬁit had taken no position inresponse to the Union™s request,ﬂ by virtue of the Union™s certification
the Respondent was obligated to bargain with the Union on request.We therefore find that the Respondent has failed and refused to bargainand to provide information since on or about July 10, 1998.ing commerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to bargain on request with the Union, and, if anunderstanding is reached, to embody the understanding
in a signed agreement.  We also shall order the Respon-dent to furnish the Union the information requested.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, MacMillan Publishing, Inc., Indianapolis,Indiana, its officers, agents, successors, and assigns, shall1.  Cease and desist from(a)  Failing and refusing to recognize and bargain withUnion of Needletrades, Industrial & Textile Employees,Midwest Region, AFLŒCIOŒCLC, as the exclusive bar-gaining representative of the employees in the bargainingunit, and failing and refusing to furnish the Union infor-mation that is relevant and necessary to its role as theexclusive bargaining representative of the unit employ-ees.(b)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.  Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclusiverepresentative of the employees in the following appro-priate unit on terms and conditions of employment, and ifan understanding is reached, embody the understandingin a signed agreement:All full-time and all regular part-time warehouse anddistribution center employees employed by the Re-spondent at its Northwest Boulevard and RockvilleRoad, Indianapolis, Indiana facilities, including em-ployees occupying the job classifications ofPicker/Packer, Stocker/Trucks and Supervisor, BUTEXCLUDING all Order Management employees (in-cluding employees who occupy the classifications ofNew Title Coordinator, New Title Assistant, Proof of
Delivery Clerk, Sales Support Coordinator and Sales
Support Representative), all Customer Operations em-ployees (including employees who occupy the classifi- MACMILLAN PUBLISHING, INC.3cations of 800 Line Representative and CustomerService Representative), all clerical employees, sales-persons, professional employees, guards and supervi-sors as defined in the Act.(b)  Furnish the Union the information that it requestedon July 10, 1998.(c)  Within 14 days after service by the Region, post atits facility in Indianapolis, Indiana, copies of the attachednotice marked ﬁAppendix.ﬂ4  Copies of the notice, onforms provided by the Regional Director for Region 25after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered,
defaced, or covered by any other material.  In the event
that, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facilityinvolved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the noticeto all current employees and former employees employedby the Respondent at any time since July 10, 1998.(d) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
   Dated, Washington, D.C.  October 30, 1998Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberPeter J. Hurtgen,                             Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government                                                       4If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT refuse to bargain with Union of Nee-dletrades, Industrial & Textile Employees, Midwest Re-gion, AFL-CIO-CLC, as the exclusive representative ofthe employees in the bargaining unit, and WE WILL NOTrefuse to furnish the Union information that is relevantand necessary to its role as the exclusive bargaining rep-resentative of the unit employees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union and put inwriting and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:All full-time and all regular part-time warehouse anddistribution center employees employed by us at itsNorthwest Boulevard and Rockville Road, Indianapo-lis, Indiana facilities, including employees occupyingthe job classifications of Picker/Packer, Stocker/Trucks
and Supervisor, BUT EXCLUDING all Order Man-agement employees (including employees who occupythe classifications of New Title Coordinator, New Title
Assistant, Proof of Delivery Clerk, Sales Support Co-ordinator and Sales Support Representative), all Cus-tomer Operations employees (including employeeswho occupy the classifications of 800 Line Represen-tative and Customer Service Representative), all cleri-cal employees, salespersons, professional employees,guards and supervisors as defined in the Act.WE WILL furnish the Union the information it requestedon July 10, 1998.MACMILLAN PUBLISHING, INC.